UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JOHN PEROTTL, et al., Case No. 1:18-cv-482
Plaintiffs,
Black, J.
vs Litkovitz, M.J.
CHIEF INSPECTOR ROGER REPORT AND
WILSON, et al., RECOMMENDATION
Defendants

On January 28, 2019, the District Judge adopted the Report and Recommendation of the
Magistrate Judge finding this matter may proceed, in part, with John Perotti as the sole plaintiff.
(Doc. 39).

On September 3, 2019, defendants filed a Notice of Suggestion of Death Upon the
Record, indicating that the sole remaining plaintiff in this matter, John Perotti, passed away on
July 20, 2019. (Doc. 42). On November 6, 2019, the Court ordered defendants to serve the
Notice of Suggestion of Death Upon the Record on the successor representative of Mr. Perotti
within 20 days and provide notice of such service on the record of the Court. See Fed. R. Civ.
P.25. (Doc. 44).

On November 21, 2019, a Notice of Suggestion of Death of plaintiff John Perotti was
filed with the Court and served on Mr. Perotti’s next of kin. (Doc. 45).

Rule 25 (a)(1) provides in part:

If a party dies and the claim is not extinguished, the court may order substitution
of the proper party. A motion for substitution may be made by any party or by
the decedent’s successor or representative. Ifthe motion is not made within 90
days after service of a statement noting the death, the action by or against the
decedent must be dismissed.
Fed. R. Civ. P. 25(a)(1).
More than ninety days have passed since the filing of the Notice of Suggestion of Death
of plaintiff John Perotti and no motion for substitution has been filed with the Court.
Accordingly, it is hereby RECOMMENDED THAT this matter be DISMISSED and
closed on the docket of the Court.

IT IS SO RECOMMENDED.

Pitas XO cin

Karen L. Litkovitz, Magistrate Judge
United States District Court
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JOHN PEROTTI, et al., Case No. 1:18-cv-482
Plaintiffs,
Black, J.
vs Litkovitz, M.J.
CHIEF INSPECTOR ROGER
WILSON, et al.,
Defendants
NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report
objected to and shall be accompanied by a memorandum of law in support of the objections. If
the Report and Recommendation is based in whole or in part upon matters occurring on the
record at an oral hearing, the objecting party shall promptly arrange for the transcription of the
record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems
sufficient, unless the assigned District Judge otherwise directs. A party may respond to another
party’s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make
objections in accordance with this procedure may forfeit rights on appeal. See Thomas vy. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
